Citation Nr: 1632231	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy.

2.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1982 to February 1985.  The Veteran was awarded the Army Achievement Medal and Rifle M16-Marksman Badge.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This case was previously before the Board in December 2015, when it was remanded to afford the Veteran a hearing before a Veterans' Law Judge.  The Veteran subsequently attended a hearing before the undersigned VLJ in June 2016.  A transcript of that proceeding has been associated with the claims file.

The Veteran contends that she is unemployable in part due to her service-connected bilateral lower extremity radiculopathy.  See March 2010 VA Form 21-8940 and August 2011 VA Form 21-526b.  The record indicates that the Veteran filed a claim for TDIU in March 2010, which was denied in an August 2012 rating decision.  The Veteran did not file a notice of disagreement with that decision.  Nevertheless, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Despite the prior denial of TDIU, as the Veteran asserts that she is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the record contains several pieces of returned mail in the electronic record, as recent as January 2016.  The Board received a letter from the Veteran in April 2016 that does not match the address that the Board has on record for the Veteran.  Thus, the AOJ should contact the Veteran and ensure that her current address is reflected in the AOJ's records.

There appear to be outstanding VA medical records.  During the June 2016 hearing, the Veteran reported she received care for her radiculopathy as recently as May 2016.  However, the latest VA medical records associated with the claims file are dated in August 2012.  Additionally, VA treatment records dated in January 2011 show that an emergency room (ER) report from William Beaumont Army Medical Center, relating to treatment for back and leg pain, had been scanned into the Veterans Health Information Systems and Technology Architecture (VistA).  However, a review of the record indicates that the aforementioned ER report was not uploaded in the VA treatment records.  On remand, all outstanding VA treatment records from August 2012 to present should be obtained, and any records scanned into VistA Imaging, including the January 2011 ER report, should be associated with the claims file.  

During the hearing, the Veteran also testified that her radiculopathy had worsened since her last VA examination in July 2012.  See Hearing Transcript, pp. 4, 9-10.  Given the Veteran's assertion of worsening and the time elapsed since the last VA examination, a VA examination to determine current nature and severity of the Veteran's radiculopathy is warranted.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that she is unable to maintain substantially gainful employment due to the disability currently on appeal, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and verify her present address.  Once this is accomplished, provide the Veteran VCAA notice of how to substantiate a claim for TDIU, as well as a VA Form 21-8940.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her claims.

3.  Obtain all VA treatment records for the Veteran dated from August 2012 to the present, as well as any treatment records that were scanned into VistA Imaging, with particular attention paid to the January 2011 WBAMC emergency room report.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

4.  After the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of her radiculopathy of the bilateral lower extremities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy or loss of strength.

Lastly, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected disabilities (radiculopathy of the bilateral lower extremities and lumbar strain with chronic low back pain and degenerative changes) on her ability to perform tasks, including sedentary and physical tasks.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




